rotP4mr                               07/22/2020
                                                          P;tt    MV,
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 20-0200


                                         OP 20-0200


MARC FLORA and GLORIA FLORA,
                                                                         FILED
                                                                          JUL 2 1 2020
             Petitioners,                                                       Oreenw    d
                                                                        BoWe n
                                                                               Suprerne000urt
                                                                                        C
                                                                      Clerk of    Montana
                                                                         State of
      v.
                                                                      ORDER
FIRST JUDICIAL DISTRICT COURT,
HON. JAMES P. REYNOLDS,Presiding,

             Respondent.


       Petitioners Marc Flora and Gloria Flora(Floras), via counsel, have filed a Petition for
Rehearing of this Court's June 9, 2020 Order denying their petition for writ ofsupervisory
control, in which they asked this Court to direct the First Judicial District Court,
Lewis and Clark County,to reverse its Order that imposed discovery sanctions against Floras
in Cause No. DDV-201 1-471. Katy Wessel and John Mehan, two of the defendants in the
underlying District Court case, object to Floras' petition for rehearing.
       Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds. In
this instance, Floras allege that this Court should consider its petition for rehearing because
the Order "overlooked some fact material to the decision." M. R. App. P. 20(1)(a)(i).
Specifically, Floras allege that this Court erred because it based its denial ofFloras' petition,
in part, on Floras' alleged failure to provide "several key pieces ofthe record that contain not
only context but material facts that this Court would need to examine to determine if thc
District Court abused its discretion in irnposing sanctions."
       In its Order denying Floras' petition for writ of supervisory control, this Court
enumerated several pieces of the record it considered necessary to allow it to adequately
consider whether the District Court's iinposition of sanctions was an abuse of discretion:
Floras' briefing on their motion to limit discovery; the District Court's order on the issue of
Floras' motion to limit discovery; a transcript ofthe September 24,2019 status conference at
which Floras objected to the scope of discovery; and Wessel and Mehan's second set of
discovery requests. On petition for rehearing, Floras' assert that they had in fact included
Wessel and Mehan's second set ofdiscovery requests in their exhibits to this Court. Having
reviewed the Appendix to Floras' petition for writ ofsupervisory control, we discovered that
Floras' assertion is correct and that we did in fact overlook this document in reviewing
Floras' filing. However, this document is but one of several portions of the record we
believed was necessary to adequately review the District Court's decision for abuse of
discretion and therefore the presence of this document alone does not change the outcome.
       Floras further allege that this Court erred in failing to recognize that the District Court
erred by concluding that Floras had failed to respond to a request from Defendants to inspect
Floras' property. Floras asserted in their petition, and reiterate here, that this "requesC to
inspect their property was a Motion for Inspection ofProperty, filed by Defendants on June
19, 2018. However, Wessel and Mehan's Briefin Support of Motion for Rule 37 Sanctions,
which Floras submitted to this Court in their Appendix to their petition for writ of
supervisory control, explains that on November 8, 2019, their counsel provided a written
request to Floras to allow them to inspect Floras' property. The November 8, 2019 written
request—not the June 19,2018 Motion for Inspection—forms the basis ofthe corresponding
finding in the District Court's Order that is the subject of the present action in this Court.
Floras arguments to the contrary, based on the incorrect assertion that the June 19, 2018
Motion for Inspection of Property is at issue, are therefore inapposite.
       Having fully considered Floras' petition and Wessel and Mehan's response,the Court
concludes that rehearing is not warranted under Rule 20.
       IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
       Dated this         day of July, 2020.


                                                                   Chief Justice

                                                2
    a


        ustice




3